DETAILED ACTION
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  “with and odd” is believed to be in error for --with an odd--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites both an apparatus, “A boundary layer turbine (BLT) engine” and method steps for operating the apparatus “channeling air from the air inlet port to alternating spaces”, “channeling exhaust from the combustion zone”, “fuel is injected into incoming air”, “the air fuel mixture is ignited”, and “exhaust products expand inward between disks”.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011).  It is unclear whether infringement occurs when one operates the engine as claimed, or when one constructs the engine as structurally claimed, rendering the claim vague and indefinite.
	Claim 8 recites both an apparatus “The boundary layer turbine” and method steps for operating the apparatus “the starter motor spins the turbine shaft up to a desired starting RPM, air is introduced, fuel is introduced, and ignition is commenced”.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011).  It is unclear whether infringement occurs when one starts the engine in the order of steps as claimed, or when one constructs the engine as structurally claimed, rendering the claim vague and indefinite.
Claim 9 recites both an apparatus “The boundary layer turbine” and method steps for operating the apparatus “pressurized air is fed to the air inlet port”.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011).  It is unclear whether infringement occurs when one operates the engine as claimed, or when one constructs the engine as structurally claimed, rendering the claim vague and indefinite.

Allowable Subject Matter
Claims 11-20 allowed.
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of the independent claims, one channel channeling air from the air inlet port to alternating 20spaces between disks such that channeled incoming air travels outward between disks to the combustion zone, and the other channel channeling exhaust from the combustion zone, the exhaust traveling inward from the combustion zone in alternating spaces between disks other than the alternating spaces carrying air to the combustion zone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741